DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.
 
Specification
The amendment filed 1/26/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The amended claims 1, 7, and 14 contain subject matter that “the vertical region is free of deployable secondary support surfaces having a deployed configuration”.  While a deployable secondary support surface is not show or discussed in the specification and drawings, nowhere is it specifically stated that the vertical region is free of a deployable secondary support surface.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US PgPub #2013/0241247) in view of Savian (US PgPub #2014/0196206).
For Claim 1, figures 1 and 2 and paragraph [0041] of Wallace ‘247 disclose an aircraft cabin arrangement comprising: a first side wall comprising a protruding portion and a recessed portion; a seat unit (12) positioned adjacent the first side wall; where the first side wall forms a portion of a shell at least partially surrounding the at least one seat unit; wherein the seat unit comprises a primary seat having a seat pan (16) and a singular support surface (18) located opposite the primary seat; wherein the singular support surface (18) is located at a height above the cabin floor that is substantially aligned with a height of the seat pan (16); wherein the singular support surface is a lower tow-dimensional boundary of a three dimensional footprint located in a vertical region between the singular support surface and an upper surface of the first side wall; wherein the at least one seat unit is convertible between: a bed configuration comprising a bed surface formed by reclining the primary seat until the seat pan is proximate to the singular support surface; and an upright configuration in which the primary seat is positioned upright and the seat pan is spaced apart from the singular 

    PNG
    media_image1.png
    611
    739
    media_image1.png
    Greyscale

For Claims 3 and 4, while Wallace ‘247 is silent about a second seat unit having a smaller footprint, figures 17 and 26 of Savian ‘206 teach that it is well known to have a second seat unit with a smaller footprint than the at least one seat unit positioned so that it forms a second portion of the shell.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Wallace ‘247 with the different sized second seat unit of Savian ‘206 in order to provide an incorporated set of seating units and lavatories that all fit together an form walls of one another to create more efficient spacing.
For Claim 5, figures 1 and 2 and paragraph [0041] of Wallace ‘247 disclose that the shell comprises a vertical panel that extends upward to a greater height than a remainder of the at least one seat unit.
For Claim 6, figures 1 and 2 and paragraph [0041] of Wallace ‘247 disclose that the arrangement is shorter in a longitudinal direction than an aircraft cabin arrangement having the same configuration but without the first side wall forming a portion of the shell at least partially surrounding the at least one seat unit.
For Claim 7, figures 1 and 2 and paragraph [0041] of Wallace ‘247 disclose an aircraft cabin arrangement comprising: a first side wall comprising a protruding portion and a recessed portion; a seat unit (12) positioned adjacent the first side wall; where the first side wall forms a portion of a shell at least partially surrounding the at least one seat unit; wherein the seat unit comprises a primary seat having a seat pan (16) and a singular support surface (18) located opposite the primary seat; wherein the singular support surface (18) is located at a height above the cabin floor that is substantially aligned with a height of the seat pan (16); wherein the singular support surface is a lower tow-dimensional boundary of a three dimensional footprint located in a vertical region between the singular support surface and an upper surface of the first side wall; wherein the at least one seat unit is convertible between: a bed configuration comprising a bed surface formed by reclining the primary seat until the seat pan is proximate to the singular support surface; and an upright configuration in which the primary seat is positioned upright and the seat pan is spaced apart from the singular support surface; wherein the singular support surface is: a foot support surface in the bed configuration; and a seat surface in the upright configuration; wherein the vertical region is free of deployable secondary support surfaces having a deployed configuration that prevents use of the singular support surface as the seating surface; and wherein the first side wall includes an amenity (28) accessible by a passenger seated in the seat unit.  While Wallace ‘247 discloses a first side wall, it is silent about it being a wall of a lavatory.  However, figure 17 of Savian ‘206 teaches an aircraft cabin arrangement with a lavatory unit (49) comprising a first side wall (26a-c) comprising a monument, a protruding portion (26a), and a recessed portion (26b-c), wherein the first side wall of the at least one lavatory unit forms a portion of a shell at least partially surrounding the seat unit; wherein the monument comprises a sink and counter (42), the protruding portion of the first side wall is shaped to contour to a portion of the monument requiring greater depth for the sink and the recessed portion is shaped to contour to a portion of the monument requiring less depth.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Wallace ‘247 with placing a lavatory within the same shell footprint of the seat unit as taught by Savian ‘206 in order to provide a lavatory in an assembly that includes a seat unit without modifying the outer wall of the seat unit.
For Claims 9 and 10, while Wallace ‘247 is silent about a second seat unit having a smaller footprint, figures 17 and 26 of Savian ‘206 teach that it is well known to have a second seat unit with a smaller footprint than the at least one seat unit positioned so that it forms a second portion of the shell.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Wallace ‘247 with the different sized second seat unit of Savian ‘206 in order to provide an incorporated set of seating units and lavatories that all fit together an form walls of one another to create more efficient spacing.
For Claim 11, figures 1 and 2 and paragraph [0041] of Wallace ‘247 disclose that the shell comprises a vertical panel that extends upward to a greater height than a remainder of the at least one seat unit.
For Claim 12, figures 1 and 2 and paragraph [0041] of Wallace ‘247 disclose that the arrangement is shorter in a longitudinal direction than an aircraft cabin arrangement having the same configuration but without the first side wall forming a portion of the shell at least partially surrounding the at least one seat unit.
For Claim 13, figures 1 and 2 and paragraph [0041] of Wallace ‘247 disclose that the amenity is a monitor.
For Claim 14, figures 1 and 2 and paragraph [0041] of Wallace ‘247 disclose an aircraft cabin arrangement comprising: a first side wall comprising a protruding portion and a recessed portion; at least two first seat units (12) each surrounded by a shell, wherein one of the at least two first seat units is positioned adjacent the first side wall; at least one second seat unit positioned adjacent the shell of one of the first two seat units; where the first side wall forms a portion of a shell at least partially surrounding the at least one seat unit; wherein the seat unit comprises a primary seat having a seat pan (16) and a singular support surface (18) located opposite the primary seat; wherein the singular support surface (18) is located at a height above the cabin floor that is substantially aligned with a height of the seat pan (16); wherein the singular support surface is a lower tow-dimensional boundary of a three dimensional footprint located in a vertical region between the singular support surface and an upper surface of the first side wall; wherein the at least one seat unit is convertible between: a bed configuration comprising a bed surface formed by reclining the primary seat until the seat pan is proximate to the singular support surface; and an upright configuration in which the primary seat is positioned upright and the seat pan is spaced apart from the singular support surface; wherein the singular support surface is: a foot support surface in the bed configuration; and a seat surface in the upright configuration; wherein the vertical region is free of deployable secondary support surfaces having a deployed configuration that prevents use of the singular support surface as the seating surface.  While Wallace ‘247 discloses a first side wall, it is silent about it being a wall of a lavatory.  However, figure 17 of Savian ‘206 teaches an aircraft cabin arrangement with a lavatory unit (49) comprising a first side wall (26a-c) comprising a monument, a protruding portion (26a), and a recessed portion (26b-c), wherein the first side wall of the at least one lavatory unit forms a portion of a shell at least partially surrounding the seat unit; wherein the monument comprises a sink and counter (42), the protruding portion of the first side wall is shaped to contour to a portion of the monument requiring greater depth for the sink and the recessed portion is shaped to contour to a portion of the monument requiring less depth.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Wallace ‘247 with placing a lavatory within the same shell footprint of the seat unit as taught by Savian ‘206 in order to provide a lavatory in an assembly that includes a seat unit without modifying the outer wall of the seat unit.
For Claim 15, figures 1 and 2 and paragraph [0041] of Wallace ‘247 disclose that the shell comprises a vertical panel that extends upward to a greater height than the first seat units.
For Claim 16, figures 1 and 2 and paragraph [0041] of Wallace ‘247 disclose that the arrangement is shorter in a longitudinal direction than an aircraft cabin arrangement having the same configuration but without the first side wall forming a portion of the shell at least partially surrounding the at least one seat unit.
For Claims 17-20, figures 1 and 2 and paragraph [0041] of Wallace ‘247 disclose that the first side wall of the shell includes an amenity (28) in the form of a monitor.

Response to Arguments
Applicant’s arguments, see pages 9-14, filed 1/26/2022, with respect to the rejection(s) of claim(s) 1, 7, and 14 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wallace ‘247.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        3/4/2022